MEMORANDUM OF UNDERSTANDING

 

THIS MEMORANDUM OF UNDERSTANDING (hereinafter “MOU”) is entered into this 18th
day of March, 2007, between and among ARADYME CORPORATION, a Utah corporation
(hereinafter referred to as “Aradyme”), MERWIN D. RASMUSSEN, an individual
residing in Salt Lake County, Utah (hereinafter referred to as “Rasmussen”);
ENVIRO FRESH, INC., a Utah corporation (hereinafter referred to as “Enviro
Fresh”), and WHITE BOX TECHNOLOGIES, INC., a Utah corporation (hereinafter
referred to as “White Box”), pursuant to the following

 

Premises:

 

A.          The parties hereto, other than White Box, entered into an agreement
styled as the “Modification and Documentation of Obligations” (the
“Modification”) effective September 29, 2003, relating to certain financial
accommodations granted or to be granted by Rasmussen and Enviro Fresh to Aradyme
and the obligations of Aradyme to such other parties as provided therein.
Pursuant to the Modification, Rasmussen has the right, at any time on or before
May 1, 2007, to return to Aradyme his option to purchase 1,000,000 shares of its
common stock at $0.416 per share (the “Option”) in consideration of “the
nonexclusive, royalty-free right to use all of the then-existing, current
versions of source code, all then-current versions of all derivative works, and
all then-current intellectual properties for his own use and benefit and without
the participation of [Aradyme] . . .” (the “Current IP License”). Rasmussen
desires to tender to Aradyme such Option in consideration of the grant to him of
the Current IP License in accordance with the Modification.

 

B.          Aradyme has suffered for the last several months, and is continuing
to suffer, extreme shortages of working capital and cash resulting from lagging
sales. As a result of such shortages, Aradyme has implemented significant
cost-cutting measures but has nevertheless become increasingly delinquent in
various obligations for payroll, previously unpaid payroll taxes, short-term
loans, trade accounts payable, and other obligations, all of which are
substantially past due.

 

C.          As a result of Aradyme’s current financial condition and its
resulting inability to pay its employees for current services rendered as well
as to reimburse them for previously deferred payroll, Aradyme risks being unable
to retain the employees required to perform its obligations under its pending
customer contracts. Accordingly, Aradyme is urgently seeking a mechanism whereby
its current contractual obligations to customers may be fulfilled, taking
advantage of the resources of White Box with working capital provided
externally, with the hope that future revenues from Aradyme’s current customers
and from other exploitation of Aradyme’s other intellectual properties may
generate funds with which Aradyme could meet its obligations.

 

D.          White Box has recently been organized and obtained a limited amount
of startup capital and is undertaking the identification of additional capital
resources in order to assume Aradyme’s obligations under its existing agreements
with customers, hire some or all of Aradyme’s existing personnel in order to
perform such agreements, and further commercialize and exploit Aradyme’s
intellectual properties as provided herein, all subject to the obligation to pay
a portion of the revenue generated therefrom to Aradyme as consideration for
such rights.

 

E.          Immediately prior to signing and effectuating this MOU, Rasmussen
has resigned from all positions as an officer and director of Aradyme.

 

--------------------------------------------------------------------------------



Agreement:

 

NOW, THEREFORE, upon these premises, which are incorporated herein by this
reference, and for and in consideration of the other mutual promises and
covenants hereinafter set forth, it is hereby agreed as follows:

 

1.           Rasmussen hereby assigns, sets over and transfers to Aradyme the
Option, to have and to hold by Aradyme as assignee absolutely, the receipt of
which is hereby acknowledged by Aradyme. Aradyme hereby cancels such Option.

 

2.           In consideration of the conveyance by Rasmussen to Aradyme of the
Option in accordance with the last preceding paragraph, Aradyme hereby grants to
Rasmussen a nonexclusive, royalty-free, perpetual right to use, as of the
Effective Time (as defined below) all of the currently existing, current
versions of source code, all current versions of all derivative works, and all
current intellectual properties for his own use and benefit and without the
participation of Aradyme in accordance with the Modification. In order to
implement such license, contemporaneously with the execution of this MOU by all
of the parties, Aradyme shall instruct the escrow agent currently holding copies
of such software in accordance with the terms of the software escrow established
pursuant to the Modification to deliver the same to Rasmussen or his designee
and, upon the delivery thereof, to instruct the escrow agent to terminate such
escrow.

 

3.           In consideration of this Agreement, Rasmussen hereby assigns,
conveys, transfers, and sets over unto White Box all of his rights to the
Current IP License under the Modification.

 

4.           In addition to the rights to the Current IP License to be licensed
by White Box, as a result of the above assignment by Rasmussen, as provided
above, Aradyme has other rights and assets, including those certain contracts
set forth on the separately prepared schedule initialed by the parties for
identification (the “Contract Schedule”) that require performance by Aradyme in
accordance with their terms. In addition, Aradyme has certain other marketing
and customer relations, manners of transacting business, and related intangible
assets related to Aradyme that may be helpful to White Box in exploiting the
licensed technologies. Aradyme hereby assigns to White Box all of its right,
title, and interest in and to the contracts identified on the Contract Schedule
from and after the Effective Time, and White Box hereby assumes every term,
covenant, and obligation thereunder from and after the Effective Time. Aradyme
shall have the right to all revenues accruing for goods or services provided
under such agreements prior to the Effective Time, including any and all
accounts receivable resulting therefrom, shall be responsible for all costs
related thereto, and shall indemnify White Box and hold it harmless from and
against any losses resulting therefrom, and White Box shall be entitled to all
revenues, shall be responsible for all expenses relating to such agreements
insofar as they arise after the Effective Time, and shall indemnify White Box
and hold it harmless from and against any losses resulting therefrom.

 

5.           As an inducement to White Box to fully and faithfully perform the
contracts assigned and to otherwise exploit the assigned intellectual
properties, Aradyme shall cooperate fully with White Box and make available to
White Box full and unrestricted access to the books, records, information, and
other data in Aradyme’s care, custody, or control relating to Aradyme’s
intellectual property and its exploitation, Aradyme’s customers, Aradyme’s
manner of doing business, or other knowledge and know-how.

 

6.           In order to obtain a financial return from the furniture, fixtures
and equipment of Aradyme heretofore used by it in its business, White Box shall
have the right, but not the obligation to use all or any part of such items by
expeditiously reviewing the same and determining, based on the valuation placed
on such items by Aradyme, determining whether to elect to lease such items at a
mutually agreed capitalized lease rate of their value as so specified by Aradyme
under a lease for a mutually acceptable

 

2

 

--------------------------------------------------------------------------------



term of not less than six months, with the right at the expiration of such lease
to purchase all or any of such items at their fair market value. This
arrangement shall be reflected in a commercial equipment lease having such terms
and conditions as are typical is such transaction with a commercial lesser.

 

7.           If, as a result of the arrangement provided in the last succeeding
paragraph, White Box obtains operating control and possession of all Aradyme
computer equipment so that it does not reatain a complete copy of the version of
Aradyme’s intellectual property as of the Effective Time, White Box shall
cooperate with Aradyme to enable it to copy and retain a full and complete,
functioning copy of such intellectual property.

 

8.           White Box represents and warrants that it has obtained initial
equity capital, in cash, of at least $50,000, and that it will obtain additional
cash equity capital sufficient to meet its operational needs.

 

9.           White Box shall have the right, but not the obligation, to engage
any person currently or previously engaged as an employee or consultant of
Aradyme, which hereby waives applicability of any confidentiality,
non-disclosure or covenant not to compete insofar, but only insofar, as it
relates to White Box.

 

10.         For and in consideration of the rights granted by Aradyme to White
Box hereunder, White Box hereby promises to pay to Aradyme an amount equal to
10% of the gross revenues actually received by White Box from the
commercialization of the access, rights and assets passing from Aradyme to White
Box pursuant hereto, including any revenues received from licenses, sublicenses,
sales of software, services, consulting, or other revenues of any manner or kind
whatsoever, including proceeds from the sale or other transfer of the
intellectual properties or any rights therein, provided, however, that in no
event shall the amount paid be less than $10,000 per month. Any amounts paid in
advance of actual amount earned shall be credited against the next succeeding
actual amounts earned, but actual amounts earned in excess of $10,000 per month
shall not be deemed a prepayment of future minimum monthly amounts. White Box
shall pay all amounts due hereunder for any calendar month on or before the
seventh business day of the following month and shall be accompanied with a
reasonably detailed accounting of the contracts and payments on which such
payment is based. The obligation of White Box to pay Aradyme the above
percentage of gross revenue in accordance with this paragraph shall terminate on
the date on which the total amount paid pursuant hereto aggregates $1,800,000
(the “Maximum Revenue Share Amount”), as the same may be reduced pursuant to the
next succeeding paragraph, or until March 30 2017, whichever occurs earlier.

 

11.         Aradyme shall use commercially reasonable efforts, recognizing its
limited resources with which to engage personnel, to compromise the amount due
and payable to its various creditors as identified generally on the separately
prepared schedule initialed by the parties for identification, as the same shall
be updated and detailed from time-to-time hereafter as additional information
becomes available to Aradyme. If Aradyme is successful from time-to-time in
negotiating a compromise or reduction in any amount owing to any such creditor
through the payment of cash or the issuance of Aradyme common stock, Aradyme
shall promptly notify White Box of the details of such reduction, and amount
equal to 80% of the amount of such reduction shall be deducted from the total
the Maximum Revenue Share Amount.

 

 

12.

When used herein, the term “Effective Time” shall mean midnight on March 18,
2007.

 

13.         The parties hereto shall use commercially reasonable efforts to
track and account for the amounts payable to and from each of the parties
hereunder, including the proper allocation of revenues and costs immediately
before and after the Effective Time. At a mutually convenient time not more than
60 days after the Effective Time, the parties shall complete a detailed
accounting of the precise amounts

 

3

 

--------------------------------------------------------------------------------



to be debited and credited to each party pursuant to this MOU and appropriately
debit or credit the next succeeding payments due from White Box to Aradyme
hereunder.

 

14.         Aradyme shall have the right, upon reasonable prior notice and at
reasonable times during regular business hours, to inspect and audit White Box’s
books and records (in whatever form and wherever maintained or stored) to assure
compliance with all terms and conditions of this Agreement, including payment of
the correct share of revenue amounts to Aradyme. White Box shall cooperate with
Aradyme by giving Aradyme reasonable office facilities, including access to and
reasonable use of a copy machine and reasonable assistance from White Box’s
personnel (at White Box’s cost), in order for Aradyme to perform its audit in
compliance with generally-accepted accounting and auditing principles. White Box
shall retain all records related to this Agreement during the term hereof and
for three years after its expiration or termination, and Aradyme’s right to
inspect and audit White Box hereunder shall survive for three years after the
expiration or termination of this Agreement. If Aradyme’s audit reveals that
White Box is not performing in compliance with the terms of this Agreement and
such noncompliance exceeds 2% of the share of revenue amount properly owed for
any consecutive 12-month period, then, in addition to any other rights and
remedies available, White Box shall reimburse Aradyme the reasonable cost of the
audit. Except in the context of a legal proceeding or arbitration related to
this Agreement, the results of the audit shall not be released, transferred, or
disclosed by Aradyme or its auditor outside of its organization, and Aradyme
will require any independent auditor to sign an appropriate nondisclosure
agreement.

 

 

15.

For a period of one year after the Effective Time:

 

(a)         Aradyme and White Box shall each provide to the other from time to
time all modifications, improvements, updates, or supplements to the
intellectual property made by either such party, with the purpose and intent
that on the date that is one year after the Effective Time the versions of the
intellectual property in the hands of both such parties shall be identical; and

 

(b)         Aradyme shall not, in any manner or capacity, directly or
beneficially, contact, solicit, attempt to sell to, or otherwise conduct or
attempt to conduct any business whatsoever with any company identified on the
Contract Schedule, except as may be agreed to in writing by Aradyme and White
Box.

.

16.          Any dispute between hereunder shall be resolved as follows: Within
14 days following notice by one party to the other of the existence of a dispute
under this MOU, the parties shall submit their dispute to at least four hours of
mediation in accordance with the mediation procedures of United States
Arbitration & Mediation (USA&M). In the event the dispute is not settled within
15 calendar days after the first mediation session, the parties agree to submit
the dispute to binding arbitration in accordance with the arbitration procedures
of USA&M, except as modified in this Agreement. The arbitration hearing shall be
concluded no later than 45 calendar days after the first mediation session. The
arbitrator or arbitrators conducting the arbitration hearing shall render the
arbitration decision in writing within seven days after the arbitration
concludes, which writing shall explain the reasoning and bases for the decision.
The parties agree to share equally the costs of mediation. However, if the
dispute is settled through arbitration, the prevailing party shall be entitled
to recover all costs incurred, including reasonable attorneys’ fees, to enforce
its rights hereunder in addition to any damages recovered.

 

17.         This MOU shall be governed by and construed under and in accordance
with the laws of the state of Utah, without regard to its governing principles
of conflicts of law.

 

18.         This MOU represents the entire agreement between the parties
relating to the subject matter hereof, and no other course of dealing,
understanding, employment or other agreement, covenant, representation, or
warranty, written or oral, except as set forth herein or in the documents to be
delivered

 

4

 

--------------------------------------------------------------------------------



in connection with the transactions contemplated hereby shall be of any force or
effect. Any previous agreement, arrangement, understanding, or course of dealing
is expressly merged into this MOU. No amendment or modification hereof shall be
effective until and unless the same shall have been set forth in writing and
signed by the parties hereto.

 

19.         Any notice, demand, request, or other communication permitted or
required under this MOU shall be in writing and shall be deemed to have been
given as of the date so delivered, if personally served; as of the date so sent,
if transmitted by facsimile and receipt is confirmed by the facsimile operator
of the recipient; as of the date so sent, if sent by electronic mail and receipt
is acknowledged by the recipient; one day after the date so sent, if delivered
by overnight courier service; or three days after the date so mailed, if mailed
by certified mail, return receipt requested, addressed as follows:

 

 

If to Aradyme, to:

Aradyme Corporation

 

Attention: Jeffrey S. Bennion

 

PO Box 701499

 

Salt Lake City, UT 84170

 

Facsimile: 801-705-5001

 

 

If to Rasmussen, to:

Merwin D. Rasmussen

 

5722 South 1300 West

 

Salt Lake City, Utah 84123

 

Facsimile: 801-964-3484

 

 

If to Enviro Fresh, to:

Enviro Fresh, Inc.

 

c/o Merwin D. Rasmussen

 

5722 South 1300 West

 

Salt Lake City, Utah 84123

 

Facsimile: 801-964-3484

 

 

If to White Box, to:

White Box Technologies, Inc.

 

5722 South 1300 West

 

Salt Lake City, Utah 84123

 

Facsimile: 801-964-3484

 

or such other addresses, facsimile numbers, or electronic mail address as shall
be furnished in writing by any party in the manner for giving notices hereunder.

 

20.         In the event a party commences a legal proceeding to enforce any of
the terms of this MOU, the prevailing party in such action shall have the right
to recover reasonable attorneys’ fees and costs from the other party to be fixed
by the court in the same action. The term “legal proceedings” as used above
shall be deemed to include appeals from a lower court judgment and it shall
include proceedings in the Federal Bankruptcy Court, whether or not they are
adversary proceedings or contested matters. The term “prevailing party” as used
above in reference to proceedings in the Federal Bankruptcy Court shall be
deemed to mean the prevailing party in any adversary proceeding or contested
matter, or any other actions taken by the nonbankrupt party that are reasonably
necessary to protect its rights under the terms of this MOU.

 

21.         Each party shall cooperate in good faith and with diligence and
dispatch in preparing any additional or confirmatory documents requested by the
other in order to effectuate the terms and conditions of this MOU.

 

5

 

--------------------------------------------------------------------------------



22.         This MOU shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

23.         This MOU may be executed in multiple counterparts of like tenor, and
all copies taken together shall be construed as a single instrument.

 

24.         Nothing in this MOU should be construed as an agreement on White
Box’s part to assume responsibility for any of Aradyme’s fiscal obligations.
White Box hereby disclaims, and White Box acknowledges this disclaimer, any
claim of recourse to White Box for any unpaid liability or collection action.

 

IN WITNESS WHEREOF, the parties have executed this MOU effective as of the day
and year first written above.

 

 

ARADYME CORPORATION

 

 

 

By:

/s/ Jeffrey S. Bennion

 

Jeffrey S. Bennion, Director

 

 

 

By:

/s/ James R. Spencer

 

James R. Spencer, Chief Executive Officer

 

 

ENVIRO FRESH, INC.

 

 

 

By:

/s/ Merwin D. Rasmussen

 

Merwin D. Rasmussen

 

Its President

 

 

 

/s/ Merwin D. Rasmussen

 

MERWIN D. RASMUSSEN

 

 

WHITE BOX TECHNOLOGIES, INC.

 

 

 

By:

/s/ Merwin Rasmussen

 

Merwin Rasmussen

 

Its President

 

 

 

6

 

 